Citation Nr: 0819585	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from December 1974 to 
August 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for hearing loss.

In June 2007 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran essentially contends that he suffers from 
bilateral hearing loss due to acoustic trauma sustained while 
working near a printing press for almost the entire three 
years that he was on active duty.

In October 2005, the RO arranged for the veteran to undergo a 
VA audiological evaluation in which the examiner concluded 
that "without the benefit of previous audiological results, 
the current level of hearing loss revealed in today's 
examination cannot be attributed to military noise exposure 
without resorting to speculation."  Based on this opinion, 
the RO denied the veteran's claim.  However, the Board notes 
that the VA audiologist also specifically recommended that 
the veteran see an ear, nose, and throat (ENT) specialist as 
part of his claim for compensation.  There is no indication 
that the veteran was ever provided the opportunity to undergo 
an examination with an ENT specialist.

The Board believes that a VA audiologist generally possesses 
sufficient medical training and knowledge to render an 
informed opinion on the matter of whether the claimed hearing 
loss is related to the veteran's military service.  See Cox 
v. Nicholson, 20 Vet. App. 563 (2007).  However, in light of 
the VA audiologist's recommendation, the Board finds that an 
examination with an ENT specialist is necessary to allow the 
Board to render an informed decision in this particular 
appeal.

Furthermore, the specific language used by the VA audiologist 
in rendering her opinion suggests that she did not have 
access to the veteran's claims file, and that she believes 
such access would be useful.  Thus, the AMC should ensure 
that the ENT specialist is provided with the veteran's claims 
folder prior to rendering any opinion.

Finally, in his VA Form 9, Appeal to Board of Veterans' 
Appeal, received in August 2006, the veteran reported that he 
had been seen by Dr. K.H., a VA ENT specialist, in November 
2005 and that she believed that his hearing loss was the 
result of noise exposure in service.  The AMC should attempt 
to obtain all available VA treatment records, including that 
of the reported November 2005 examination..

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the veteran's 
VA treatment records since November 2005, 
including any records reflecting treatment 
or examination by an ENT specialist.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

2.  Schedule the veteran for an ear, nose, 
and throat (ENT) examination to clarify 
the nature and etiology of his hearing 
loss.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner.  The examiner should note that 
the folder was reviewed, and provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's hearing 
loss, if diagnosed, is related to noise 
exposure in service.

3.  Upon completion of all requested 
development, review the veteran's claims 
based on the new evidence.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  An appropriate period 
of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



